Citation Nr: 1340249	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran presented testimony at a June 2007 RO formal hearing and a March 2009 video conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of those proceedings have been associated with the Veteran's claims file. 


FINDING OF FACT

The competent and credible evidence of record establishes that the Veteran's service-connected disabilities, in the aggregate, preclude him from securing and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran's combined disability rating has been 100 percent since November 7, 2008.  He also has been awarded special monthly compensation at the housebound rate from that date.  Accordingly, the assignment of a TDIU rating beginning that date is moot.  However, the Board concludes the evidence reasonably establishes entitlement to TDIU benefits prior to November 2008.  (In this regard, an October 2010 rating decision granted a 70 percent rating for PTSD, effective from October 2005.  Accordingly, the schedular rating requirements for an award of TDIU under 38 C.F.R. § 4.16(a) were met as of October 31, 2005.)

In this case, the opinions of record reflect that notwithstanding significant physical limitations, the Veteran's non-psychiatric disabilities are not so severe as to make him incapable of sedentary employment.  Specifically, the October 2011 VA respiratory examiner indicated that the Veteran's respiratory disability resulted in decreased ability for physical exertion due to dyspnea, but sedentary employment was possible.  A May 2013 VA opinion noted that the Veteran's skin, cervical spine, lung cancer residual disabilities do not preclude sedentary employment, to include the limitation of working overhead or with repetitive motion secondary to the cervical spine disability.  

However, the Board finds that the physical limitations resulting from the Veteran's non-psychiatric service-connected disabilities, together with the considerable occupational impairment resulting from his service-connected PTSD, preclude him from securing and maintaining gainful employment.  The September 2011 VA examiner concluded that the Veteran's occupational and social impairment created deficiencies in areas to include judgment, thinking, and mood, and was manifested by symptoms including depressed mood, suspiciousness, chronic sleep impairment, and suicidal ideation, causing clinically significant" distress or impairment in social, occupational, or other important areas of functioning.  Similarly, the May 2013 VA examiner concluded that the Veteran's PTSD symptoms, which he described as "severe,"  caused "clinically significant" distress or impairment in social, occupational, or other important areas of functioning; these symptoms included anxiety, suspiciousness, chronic sleep impairment, and suicidal ideation.  

In sum, the evidence of record establishes that the only employment the Veteran's service-connected physical disabilities will allow is sedentary.  However, when including the Veteran's psychiatric impairment, it is doubtful he would be able to secure and maintain such sedentary employment.  Accordingly, the Board finds that the evidence supports the assignment of TDIU, and that such an award is warranted.

ORDER

TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


